                                                                    1   Kevin L. Hernandez, Esq.
                                                                        Nevada Bar No. 12594
                                                                    2   LAW OFFICE OF KEVIN L.
                                                                        HERNANDEZ
                                                                    3   2510 Wigwam Parkway, Suite 206
                                                                        Henderson, Nevada 89074
                                                                    4   T: (702) 563-4450
                                                                        F: (702) 552-0408
                                                                    5   kevin@kevinhernandezlaw.com
                                                                        Attorney for Plaintiffs
                                                                    6

                                                                    7                                UNITED STATES DISTRICT COURT

                                                                    8                                        DISTRICT OF NEVADA

                                                                    9   MICHELLE Y. HOOPER, an individual;                   Case No.: 2:18-cv-00542-APG-CWH
                                                                        TIMOTHY W. HOOPER, an individual;
                                                                   10
                                                                                                           Plaintiffs,          STIPULATION AND ORDER FOR
                                                                   11                                                          DISMISSAL OF SPECIALIZED LOAN
                                                                              v.
Law Office of Kevin L. Hernandez




                                                                                                                               SERVICING, LLC WITH PREJUDICE
                                                                   12
                              (702) 563-4450 FAX: (702) 552-0408




                                                                   13   SPECIALIZED LOAN SERVICING, LLC, a
                                2510 Wigwam Parkway, Suite 206




                                                                        foreign limited-liability company;
                                   Henderson, Nevada 89074




                                                                   14
                                                                                                           Defendant.
                                                                   15

                                                                   16              Plaintiffs, Michelle Y. Hooper and Timothy W. Hooper, (“Plaintiffs”), and Defendant,
                                                                   17   Specialized Loan Servicing, LLC (“SLS”) (the “Parties”) have resolved all claims, disputes, and
                                                                   18   differences between the Parties.
                                                                   19   ///
                                                                   20   ///
                                                                   21   ///
                                                                   22   ///
                                                                   23   ///
                                                                   24   ///
                                                                   25   ///
                                                                   26   ///
                                                                   27   ///
                                                                   28   ///

                                                                                                                     Page 1 of 2
                                                                    1           Therefore, Plaintiffs and SLS, by and through their respective attorneys of record, and

                                                                    2   subject to the Court’s approval, respectfully request dismissal of the above-captioned matter with

                                                                    3   prejudice under FRCP 41(a) with Plaintiffs and SLS bearing their own attorneys’ fees and costs

                                                                    4   incurred in this action.

                                                                    5   Respectfully Submitted.

                                                                    6    Dated: November 9, 2018                          Dated: November 9, 2018
                                                                    7    LAW OFFICE OF                                    GREENBERG TRAURIG, LLP
                                                                         KEVIN L. HERNANDEZ
                                                                    8
                                                                         /s/ Kevin L. Hernandez                           /s/ Jacob D. Bundick
                                                                    9    Kevin L. Hernandez, Esq.                         Jacob D. Bundick, Esq.
                                                                         Nevada Bar No. 12594                             Nevada Bar No. 9772
                                                                   10    2510 Wigwam Parkway, Suite 206                   10845 Griffith Peak Drive
                                                                         Henderson, Nevada 89074                          Las Vegas, Nevada 89135
                                                                   11    kevin@kevinhernandezlaw.com                      bundickj@gtlaw.com
                                                                         Attorney for Plaintiffs                          Attorneys for Defendant Specialized Loan
Law Office of Kevin L. Hernandez




                                                                   12                                                     Servicing, LLC
                              (702) 563-4450 FAX: (702) 552-0408




                                                                   13
                                2510 Wigwam Parkway, Suite 206




                                                                                                                            IT IS SO ORDERED:
                                   Henderson, Nevada 89074




                                                                   14
                                                                                                                            ____________________________________
                                                                   15                                                       UNITED STATES DISTRICT JUDGE
                                                                   16                                                       Dated: November
                                                                                                                            DATED:          13, 2018.
                                                                                                                                    ____________________________
                                                                   17

                                                                   18

                                                                   19
                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                   Page 2 of 2
